DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.  Applicant’s argument on pages 7-11 of the brief that the art of record fails to disclose wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content, wherein the item is unique to the first user for independent claims 1, 19 and 20 is understood, but the examiner disagrees.  Eggink discloses wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content, wherein the item is unique to the first user (fig. 1-3, paragraphs 58 and 63 wherein system may select the piece of music from personal music collection that best matches the intention of content provider).  The claims as written require an audience of at least one user. 
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-11 and 13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2014/0137142), hereinafter referred to as Yeh, in view of Lerner (US 2018/0067641), hereinafter referred to as Lerner, in view of Aronsson (US 2013/0283162), hereinafter referred to as Aronsson, in view of Eggink (2009/0228796), hereinafter referred to as Eggink.

7.	Regarding claim 1, Yeh discloses a method comprising:  detecting, by a processing system including at least one processor, an audience for a first item of media content being delivered to a user endpoint device, wherein the audience includes at least a first user (fig. 1-2, paragraphs 27-28 wherein system tracks response to content from multiple mobile devices viewing media content); 
and monitoring, by the processing system, a reaction of the first user to the first item of media content during a presentation of the first item of media content on the user endpoint device (fig. 1-2, paragraph 29 wherein user movement is analyzed in accordance with content presented).
However Yeh is silent in regards to disclosing sending, by the processing system, an instruction to at least one device to make the adaptation to the presentation in response to the reaction of the first user.
Lerner discloses sending, by the processing system, an instruction to at least one device to make the adaptation to the presentation in response to the reaction of the first user (fig. 2 and 6, paragraphs 54-55 wherein system recognizes user gesture as a reaction to presented content, and in response pauses presented content on client device and provides user UI for user input).  Lerner (paragraph 124) wherein one or many participants may have active microphones recording their audio reactions to the mass media as the participants experience the media.  All of the elements are known.  Combining the references would yield the instant claims, wherein system recognizes user gesture as reaction to presented media content, and adapts media presentation based on the detected gesture reaction.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Yeh and Lerner are silent in regards to disclosing determining, by the processing system, an adaptation to be made to the presentation of the first item of media content in response to the reaction of the first user, wherein a nature of the adaptation varies depending upon a nature of the reaction.
Aronsson discloses determining, by the processing system, an adaptation to be made to the presentation of the first item of media content in response to the reaction of the first user, wherein a nature of the adaptation varies depending upon a nature of the reaction (fig. 4-6, paragraphs 78-81 wherein system detects viewer reaction to presented content in order to modify presented content based on detected reactions).  Aronsson (paragraph 9) provides motivation to combine the references wherein the invention is a dynamic content modification system for dynamically modifying content playback based on a user reaction.  All of the elements are known.  Combining the references would yield the instant claims wherein the reactions of a viewer are detected by the system and the presented content is adapted based on detected reaction of viewer to presented content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Yeh, Lerner and Aronsson are silent in regards to disclosing wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content, wherein the item is unique to the first user.
Eggink discloses wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content (fig. 3-4, paragraphs 57-59 wherein a user taste profile is provided, describing musical preferences of user, such that the multimedia output is determined from a multimedia collection provided by the content provider of the multimedia application in accordance with the personal taste of user), wherein the item is unique to the first user (fig. 1-3, paragraphs 58 and 63 wherein system may select the piece of music from personal music collection that best matches the intention of content provider).   Eggink (paragraph 39) provides motivation to combine the references wherein user profile may further include data being descriptive of the personal taste of the user.  All of the elements are known. Combining the references would yield the instant claims wherein provided content can be adapted to conform with the preferences disclosed by the user profile.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Yeh discloses the method of claim 1, wherein the detecting comprises:  receiving, by the processing system, data collected by at least one sensor in a vicinity of the user endpoint device (fig. 1-3, paragraphs 16-17 wherein members of audience consuming media content on mobile devices allows for data received from an accelerometer or other sensor associated with a mobile phone to be collected); 
and analyzing, by the processing system, the data to detect the audience (fig. 1-3, paragraph 18 wherein reactions collected from viewers of content is analyzed by the system).

9.	Regarding claim 3, Yeh discloses the method of claim 2, wherein the at least one sensor is integrated in the user endpoint device (fig. 1-3, paragraphs 16-17 wherein user reaction to presented content is received by the microphone or the accelerometer of the mobile device).

10.	Regarding claim 4, Yeh discloses the method of claim 2, wherein the at least one sensor is integrated in a device other than the user endpoint device (fig. 1-3, paragraphs 27-28 wherein external microphone or camera may be used to record viewer reactions to presented content).

11.	Regarding claim 5, Aronsson discloses the method of claim 2, wherein the data comprises at least one of:  audio of the audience or images of the audience (fig. 1-4, paragraphs 53-55 wherein cameras are used to detect viewer reactions to presented content using facial recognition and detection).

12.	Regarding claim 6, Aronsson discloses the method of claim 1, wherein the detecting the audience comprises detecting at least one of:  an identity of at least one individual in the audience, a number of individuals in the audience, an average age of individuals in the audience, an age range of individuals in the audience, a relationship between at least two individuals in the audience, a location of at least one individual in the audience, and a number of devices on which the audience is playing the first item of media content, or a type of at least one device in which the audience is playing the first item of media content (fig. 4-6, paragraphs 69-70 wherein system ascertains profile of user, which includes age of user and content preferences of user viewing content).

13.	Regarding claim 7, Lerner discloses the method of claim 1, wherein the adaptation further comprises changing a length of a portion of the first item of media content (fig. 6, paragraphs 50 and 77 wherein duration of media content can be adjusted).

14.	Regarding claim 9, Aronsson discloses the method of claim 1, wherein the adaptation further comprises at least one of:  blurring a portion of an image of the first item of media content or blocking the portion of the image of the first item of media content (fig. 6-7, paragraph 80 wherein system truncates or shortens a presented scene based on detected viewer reaction to content presented).

15.	Regarding claim 10, Lerner discloses the method of claim 1, wherein the adaptation comprises adjusting a volume of an audio component of a portion of the first item of media content (fig. 7, paragraph 87 wherein audio volume on client device is adjusted when system detects sound track has become annoying to listener).

16.	Regarding claim 11, Egglink discloses the method of claim 1, wherein the adaptation further comprises replacing an audio component of a portion of the first item of media content with new audio component that was not an original component of the first item of media content or adding an audio component to a portion of the first item of media content that was not an original component of the first item of media content (fig. 3-4, paragraphs 57-59 wherein a user taste profile is provided, describing musical preferences of user, such that the multimedia output is determined from a multimedia collection provided by the content provider of the multimedia application in accordance with the personal taste of user).

17.	Regarding claim 13, Lerner discloses the method of claim 1, wherein the adaptation further comprises presenting information from an external data source simultaneously with presenting the first item of media content (fig. 1-3, paragraph 117 wherein commentary from multiple viewers is presented with live content simultaneously on the display).

18.	Regarding claim 15, Lerner discloses the method of claim 1, wherein the adaptation further comprises a presentation of a virtual component simultaneously with the first item of media content (fig.1-3, paragraph 64 wherein virtual wall of other user reactions to viewed content is created out of user comments).

19.	Regarding claim 16, Lerner discloses the method of claim 1, wherein the audience comprises a plurality of users including the first user, and all users of the plurality of users are experiencing the first item of media content together on the user endpoint device (fig. 1-3, paragraph 120 wherein responses are gathered from users viewing the same event).
Aronsson discloses wherein the adaptation comprises a single adaptation that mediates between a plurality of different reactions of the plurality of users to the first item of media content (fig. 7-8, paragraph 89 wherein modification of content is based on detected reactions of multiple viewers of content) .

20.	Regarding claim 17, Lerner discloses the method of claim 16, wherein the adaptation comprises a compromise between a first adaptation to respond to a first reaction of the plurality of different reactions and a second adaptation to respond to a second reaction of the plurality of different reactions (fig. 1-3, paragraphs 55-57 wherein system varies responses from pausing content or skipping current content based on detected reaction), 
Yeh discloses wherein the first reaction and the second reaction comprise opposite extremes of the plurality of different reactions (fig. 1-3, paragraph 29 wherein detected user reaction varied from happiness to sadness).

21.	Regarding claim 18, Yeh discloses the method of claim 1, further comprising: collecting, by the processing system, feedback with respect to a reaction of the first user to the adaptation (fig. 1-2, paragraph 29 wherein user movement is analyzed in accordance with content presented).

22.	Regarding claim 19, Yeh discloses a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:  detecting an audience for a first item of media content being delivered to a user endpoint device, wherein the audience includes at least a first user (fig. 1-2, paragraphs 27-28 wherein system tracks response to content from multiple mobile devices viewing media content); 
and monitoring a reaction of the first user to the first item of media content during a presentation of the first item of media content on the user endpoint device (fig. 1-2, paragraph 29 wherein user movement is analyzed in accordance with content presented).
However Yeh is silent in regards to disclosing sending an instruction to at least one device to make the adaptation to the presentation in response to the reaction of the first user.
Lerner discloses sending an instruction to at least one device to make the adaptation to the presentation in response to the reaction of the first user (fig. 2 and 6, paragraphs 54-55 wherein system recognizes user gesture as a reaction to presented content, and in response pauses presented content on client device and provides user UI for user input).  Lerner (paragraph 124) wherein one or many participants may have active microphones recording their audio reactions to the mass media as the participants experience the media.  All of the elements are known.  Combining the references would yield the instant claims, wherein system recognizes user gesture as reaction to presented media content, and adapts media presentation based on the detected gesture reaction.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Yeh and Lerner are silent in regards to disclosing determining an adaptation to be made to the presentation of the first item of media content in response to the reaction of the first user, wherein a nature of the adaptation varies depending upon a nature of the reaction.
Aronsson discloses determining an adaptation to be made to the presentation of the first item of media content in response to the reaction of the first user, wherein a nature of the adaptation varies depending upon a nature of the reaction (fig. 4-6, paragraphs 78-81 wherein system detects viewer reaction to presented content in order to modify presented content based on detected reactions).  Aronsson (paragraph 9) provides motivation to combine the references wherein the invention is a dynamic content modification system for dynamically modifying content playback based on a user reaction.  All of the elements are known.  Combining the references would yield the instant claims wherein the reactions of a viewer are detected by the system and the presented content is adapted based on detected reaction of viewer to presented content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Yeh, Lerner and Aronsson are silent in regards to disclosing wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content, wherein the item is unique to the first user.
	Egglink discloses wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content (fig. 3-4, paragraphs 57-59 wherein a user taste profile is provided, describing musical preferences of user, such that the multimedia output is determined from a multimedia collection provided by the content provider of the multimedia application in accordance with the personal taste of user), wherein the item is unique to the first user (fig. 1-3, paragraphs 58 and 63 wherein system may select the piece of music from personal music collection that best matches the intention of content provider).  Eggink (paragraph 39) provides motivation to combine the references wherein user profile may further include data being descriptive of the personal taste of the user.  All of the elements are known. Combining the references would yield the instant claims wherein provided content can be adapted to conform with the preferences disclosed by the user profile.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 20, Yeh discloses a device comprising: a processing system including at least one processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:  detecting an audience for a first item of media content being delivered to a user endpoint device, wherein the audience includes at least a first user (fig. 1-2, paragraphs 27-28 wherein system tracks response to content from multiple mobile devices viewing media content); 
and monitoring a reaction of the first user to the first item of media content during a presentation of the first item of media content on the user endpoint device (fig. 1-2, paragraph 29 wherein user movement is analyzed in accordance with content presented).
However Yeh is silent in regards to disclosing sending an instruction to at least one device to make the adaptation to the presentation in response to the reaction of the first user.
Lerner discloses sending an instruction to at least one device to make the adaptation to the presentation in response to the reaction of the first user (fig. 2 and 6, paragraphs 54-55 wherein system recognizes user gesture as a reaction to presented content, and in response pauses presented content on client device and provides user UI for user input).  Lerner (paragraph 124) wherein one or many participants may have active microphones recording their audio reactions to the mass media as the participants experience the media.  All of the elements are known.  Combining the references would yield the instant claims, wherein system recognizes user gesture as reaction to presented media content, and adapts media presentation based on the detected gesture reaction.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Yeh and Lerner are silent in regards to disclosing determining an adaptation to be made to the presentation of the first item of media content in response to the reaction of the first user, wherein a nature of the adaptation varies depending upon a nature of the reaction.
Aronsson discloses determining an adaptation to be made to the presentation of the first item of media content in response to the reaction of the first user, wherein a nature of the adaptation varies depending upon a nature of the reaction (fig. 4-6, paragraphs 78-81 wherein system detects viewer reaction to presented content in order to modify presented content based on detected reactions).  Aronsson (paragraph 9) provides motivation to combine the references wherein the invention is a dynamic content modification system for dynamically modifying content playback based on a user reaction.  All of the elements are known.  Combining the references would yield the instant claims wherein the reactions of a viewer are detected by the system and the presented content is adapted based on detected reaction of viewer to presented content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Yeh, Lerner and Aronsson are silent in regards to disclosing wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content, wherein the item is unique to the first user.
Egglink discloses wherein the adaptation includes inserting an item stored in a profile for the first user into the presentation of the first item of media content (fig. 3-4, paragraphs 57-59 wherein a user taste profile is provided, describing musical preferences of user, such that the multimedia output is determined from a multimedia collection provided by the content provider of the multimedia application in accordance with the personal taste of user), wherein the item is unique to the first user (fig. 1-3, paragraphs 58 and 63 wherein system may select the piece of music from personal music collection that best matches the intention of content provider).  Eggink (paragraph 39) provides motivation to combine the references wherein user profile may further include data being descriptive of the personal taste of the user.  All of the elements are known. Combining the references would yield the instant claims wherein provided content can be adapted to conform with the preferences disclosed by the user profile.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

24.	Regarding claim 22, Lerner discloses the method of claim 13, wherein the information provides an answer to a query posed by the first user while viewing the first item of media content, and wherein the information from the external data source is sent by the processing system to a device that is separate from the user endpoint device (fig. 1-3, paragraph 117 wherein commentary from multiple viewers is presented with live content simultaneously on the display).

25.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Lerner, in view of Aronsson, in view of Egglink, in view of Cheung (US 2021/0151058), hereinafter referred to as Cheung.  

26.	Regarding claim 14, Yeh, Lerner, Aronsson and Egglink are silent in regards to disclosing the method of claim 1, wherein the adaptation further comprises a haptic feedback transmitted by the processing system to the first user.
However regarding claim 14, Cheung discloses the method of claim 1, wherein the adaptation further comprises a haptic feedback transmitted by the processing system to the first user (fig. 1-3, paragraph 115 wherein system provides haptic feedback to viewer consuming content).  Cheung (paragraph 115) provides motivation to combine the references wherein a virtual reality (VR), an augmented reality (AR), a mixed reality (MR), a hybrid reality, or some combination and/or derivatives thereof to viewer consuming content.  All of the elements are known.  Combining the references would yield the instant claims wherein haptic feedback is provided by the system the user viewing content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Allowable Subject Matter
27.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424